—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered July 15, 1993, convicting him of grand larceny in the second degree and offering a false instrument for filing in the first degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the evidence adduced at trial was legally insufficient to establish his guilt of grand larceny in the second degree (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the contention is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt of grand larceny in the second degree beyond a reasonable doubt. Specifically, the overwhelming evi*713dence adduced at trial indicates that the defendant, doing business as Stress X-Ray, defrauded the State of New York of well over $50,000 by billing Medicaid for comprehensive medical examinations he claimed had been performed by Dr. Aliyah Morgan-Sabah. In fact, Dr. Aliyah Morgan-Sabah never examined any of these patients, and at most, supervised the defendant’s "stress detector” program and allowed him to sign that doctor’s name to the Medicaid claim forms. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, GPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.